DETAILED ACTION
This is in response to the Amendment filed 6/18/2021 wherein claims 13-16 are withdrawn and claims 1-12 and 17-20 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heat shield aperture having a minimum diameter that is greater than or equal to a diameter of the fuel nozzle aperture” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the heat shield aperture having a minimum diameter that is greater than or equal to a diameter of the fuel nozzle aperture” (Claim 1, lines 18-19). Applicant’s specification does not describe the diameter of the heat shield aperture with respect to the diameter of the fuel nozzle aperture. Applicant’s perspective view in Figure 3 is unclear with respect to the size of the heat shield aperture with respect to the size of the fuel nozzle aperture. Therefore, claim 1 includes subject matter which was not described in the specification to reasonably convey that applicant had possession of the claimed invention.
Claims 2 and 4-12 are rejected for the same reasons above based on their dependency to independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcaire (US 2017/0276356) in view of Stieg et al. (US 2018/0202659).
Regarding Independent Claim 1, Mulcaire teaches (Figures 1-9) a combustor (15, 115) for use in a gas turbine engine (10), the combustor (15, 115) comprising:
a combustor shell (44, 40, 42; see Figures 2 and 7) adapted to be mounted (see Figure 1) in a gas turbine engine (10) and formed to define an interior combustion space (see Figures 2 and 7), the combustor shell (44, 40, 42) including an outer annular wall (44) that extends circumferentially around a central reference axis (X), an inner annular wall (42) arranged radially inward from (see Figures 2 and 7) the outer annular wall (44) to provide the interior combustion space (see Figures 2 and 7) between the outer annular wall (44) and the inner annular wall (42), and a dome panel (40) coupled to axially-forward ends (see Paragraph 0035, Figure 2 and Figure 7) of the outer annular wall (44) and the inner annular wall (42), the dome panel (40) being formed to include a plurality of fuel nozzle apertures (46) spaced circumferentially around (see Paragraph 0035) the central reference axis (X),
a burner seal (236; see Figure 9) arranged to extend through one of the fuel nozzle apertures (see Figures 7-9) included in the plurality of fuel nozzle apertures (46) along a burner 
a heat shield (250) arranged along an axially aft surface (239) of the dome panel (240) within the interior combustion space (see Figures 7-9), the heat shield (250) being formed to include a heat shield aperture (252) that receives the burner seal (236), and
a burner seal retainer (270) configured to engage the inlet flange (262) of the burner seal (236) to couple the burner seal (236) to an axially forward surface (see Figure 9) of the dome panel (at 240) in a fixed axial position (due to the shape of 270; see Figure 8), wherein the burner seal  retainer (270) is sized to retain the burner seal (236) to the dome panel (at 240) while allowing the burner seal (236) to float in radial and circumferential directions (see abstract, Paragraph 0041 and Figures 7-9) to accommodate thermal growth of the dome panel (40, 240) and the burner seal retainer (270) at an expansion rate not equal to (due to the difference in temperatures of the  different locations; see Figures 7-9 and Paragraph 0003) an expansion rate of the burner seal (236).
Although Mulcaire’s Figure 9 embodiment does not show that the heat shield aperture has a minimum diameter that is greater than or equal to a diameter of the fuel nozzle aperture, Mulcaire’s Figure 3 embodiment shows that the heat shield aperture (52) has a minimum diameter that is greater than or equal to (see Figure 3) a diameter of the fuel nozzle aperture (46).
It would have been an obvious matter of design choice to include the relative diameters of Mulcaire’s Figure 3 embodiment in Mulcaire’s Figure 9 embodiment, since applicant has not disclosed that a heat shield aperture having a minimum diameter that is greater than or equal to a diameter of the fuel nozzle aperture solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the relative diameters in the Figure 3 embodiment or the Figure 9 embodiment. It is noted that Mulcaire further teaches “any features may be employed separately 
Mulcaire does not teach that the combustor shell comprises metallic materials and the burner seal comprises ceramic matrix composite materials.
Stieg teaches (Figures 1-12) the use of metallic materials in a dome section of a combustor shell (see Paragraphs 0060 and 0064), the use of CMC materials in heat shields and seals (Paragraphs 0004-0005) and that components within the hot gas path such as combustion or turbine sections of the engine may comprise CMC materials (see Paragraph 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcaire to have the combustor shell comprise metallic materials and the burner seal comprise ceramic matrix composite materials, as taught by Stieg, in order to provide protection to the dome from the heat of the combustion gases while reducing or eliminating cooling from a flow of fluid as is usually required for metal components in the hot gas path (Paragraph 0033 of Stieg).  
In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

    PNG
    media_image1.png
    844
    928
    media_image1.png
    Greyscale

Regarding Claim 2, Mulcaire in view of Stieg teaches the invention as claimed and as discussed above. Mulcaire in view of Stieg does not teach, as discussed so far, wherein the outlet end has an outer diameter greater than the inlet end, the fuel nozzle aperture, and the heat shield aperture.
Mulcaire teaches (Figure 3) wherein the outlet end (the downstream end of 36; see Figure 3) has an outer diameter greater than the inlet end (the upstream end of 36; see Figure 3), the fuel nozzle aperture (46), and the heat shield aperture (52).
It would have been an obvious matter of design choice to include the relative diameters of Mulcaire’s Figure 3 embodiment in Mulcaire’s Figure 9 embodiment, since applicant has not disclosed that a heat shield aperture having a minimum diameter that is greater than or equal to a diameter of the fuel nozzle aperture solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the relative diameters in the Figure 3 embodiment or the Figure 9 embodiment. It is noted that Mulcaire further teaches “any features may be employed separately or in combination with any other features and the disclosure extends to and includes all combinations and sub-combinations of one or more features described herein” (Paragraph 0061).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chaput et al. (US 5,222,358) in view of Stieg et al. (US 2018/0202659).
Regarding Independent Claim 3, Chaput teaches (Figures 1-5) a combustor (see Figure 1) for use in a gas turbine engine (Column 2, lines 63-66), the combustor (see Figure 1) comprising:
a combustor shell (1, 2, 3) adapted to be mounted in a gas turbine engine (Column 2, lines 63-66) and formed to define an interior combustion space (within 1, 2, 3 - see Figure 1), the combustor shell (1, 2, 3) including an outer annular wall (2) that extends circumferentially around a central reference axis (see Figure 1 and Column 2, lines 63-66), an inner annular wall (1) arranged radially inward (see Figure 1) from the outer annular wall (2) to provide the interior combustion space (within 1, 2, 3 - see Figure 1) between the outer annular wall (2) and the inner annular wall (1), and a dome panel (3) coupled to axially-forward ends (see Figure1) of the outer annular wall (2) and the inner annular wall (1), the dome panel (3) being formed to include a 
a burner seal (5) arranged to extend through one of the fuel nozzle apertures (see Figure 1) included in the plurality of fuel nozzle apertures (see Figure 1 and Column 2, lines 63-68) along a burner seal axis (at 8; see Figures 1-2), wherein the burner seal (5) includes a burner seal body (annotated below) with an inlet end (annotated below) and an outlet end (annotated below) spaced axially from the inlet end (annotated below) and an inlet flange (annotated below) located at the inlet end (see annotation below) that extends radially outward (see Figures 1, 3, and annotation below) from the burner seal body (annotated below) relative to the burner seal axis (8), and 
a burner seal retainer (12) configured to engage the inlet flange (see Figure 3 and annotation below) of the burner seal (5) to couple (via 4) the burner seal (5) to an axially forward surface (the upstream surface of 3) of the dome panel (3) in a fixed axial position (see Figures 1 and 3), wherein the burner seal retainer (12) is sized to retain the burner seal (5) to the dome panel (3) while allowing the burner seal (5) to float in radial and circumferential directions (due to differential thermal expansion and contraction – see Column 3, lines 33-42 and Column 5, lines 1-9) to accommodate thermal growth of the dome panel (3) and the burner seal retainer (12) at an expansion rate not equal to (due to the difference in temperatures of the  different locations – see Figures 1 and 3) an expansion rate of the burner seal (5),
wherein the inlet flange (see Figure 3 and annotation below) is spaced from the burner seal axis (8) a first distance (annotated below) and a portion of the dome panel (3) defining the fuel nozzle aperture (see Figure 1, Figure 3, and Column 2, lines 63-66) is spaced apart from the burner seal axis (8) a second distance (annotated below) greater than the first distance (see annotation below) so that the burner seal (5) is inserted through the fuel nozzle aperture (see Figure 1, Figure 3, and Column 2, lines 63-66) from an aft side (the downstream side of 3) of the dome panel (3), and

Chaput does not teach that the combustor shell comprises metallic materials and the burner seal comprises ceramic matrix composite materials.
Stieg teaches (Figures 1-12) the use of metallic materials in a dome section of a combustor shell (see Paragraphs 0060 and 0064), the use of CMC materials in heat shields and seals (Paragraphs 0004-0005) and that components within the hot gas path such as combustion or turbine sections of the engine may comprise CMC materials (see Paragraph 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chaput to have the combustor shell comprise metallic materials and the burner seal comprise ceramic matrix composite materials, as taught by Stieg, in order to provide protection to the dome from the heat of the combustion gases while reducing or eliminating cooling from a flow of fluid as is usually required for metal components in the hot gas path (Paragraph 0033 of Stieg).  
In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

    PNG
    media_image2.png
    876
    934
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    807
    992
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1034
    988
    media_image4.png
    Greyscale


Claims 4, 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcaire (US 2017/0276356) in view of Stieg et al. (US 2018/0202659) as applied to claims 2 and 18 above, and further in view of Bunel et al. (US 2013/0152603).
Regarding Claim 4, Mulcaire in view of Stieg teaches the invention as claimed and as discussed above. Mulcaire in view of Stieg does not teach wherein the burner seal retainer includes a first retainer half-ring formed to include a first semi-circular channel and a second retainer half-ring formed to include a second semi-circular channel and the inlet flange is received in the first and second semi-circular channels when the burner seal retainer is installed on the burner seal.
Bunel teaches (Figures 1-8) a burner seal retainer (13 in Figures 1-2 or 37, 38 in Figures 4-5) including a first retainer half-ring (see Paragraphs 0003 and 0082) formed to include a first semi-circular channel (between 14 and 15 of a first half-ring 13 in Figures 1-2 and between 43 and 39 of a first half-ring 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcaire in view of Stieg to have the burner seal retainer include a first retainer half-ring formed to include a first semi-circular channel and a second retainer half-ring formed to include a second semi-circular channel and the inlet flange being received in the first and second semi-circular channels when the burner seal retainer is installed on the burner seal, as taught by Bunel, in order to enable the burner seal retainer to be inserted in an annular channel (see Paragraph 0082 of Bunel).
It is further noted that a simple substitution of one known element (in this case, the burner seal retainer as taught by Mulcaire) for another (in this case, the burner seal retainer as taught by Bunel) to obtain predictable results (in this case, to retain the flange of the burner seal) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 6, Mulcaire in view of Stieg and Bunel teaches the invention as claimed and as discussed above. As discussed above, Bunel teaches (Figures 1-8) retainer half-rings (see Paragraphs 0003 and 0082). Mulcaire further teaches (Figures 1-9) wherein the burner seal retainer (270) is joined directly to (see Figure 9) the dome panel (240) to couple (see Figure 9) the burner seal (236) to the dome panel (240) in the fixed axial position (see Figure 9).
Regarding Claim 19, Mulcaire in view of Stieg teaches the invention as claimed and as discussed above. Mulcaire in view of Stieg does not teach wherein the step of engaging the inlet flange includes enclosing the inlet flange with a first retainer half-ring formed to include a first semi-circular channel and a second retainer half-ring formed to include a second semi-circular channel, the inlet flange being received in the first and second semi-circular channels when the burner seal retainer is installed on 
Bunel teaches (Figures 1-8) a burner seal retainer (13 in Figures 1-2 or 37, 38 in Figures 4-5) that engages an inlet flange (11 in Figures 1-2 and Figures 4-5), wherein the engagement of the inlet flange (11) includes enclosing the inlet flange (11) with a first retainer half-ring (see Paragraphs 0003 and 0082) formed to include a first semi-circular channel (between 14 and 15 of a first half-ring 13 in Figures 1-2 and between 43 and 39 of a first half-ring 37, 38 in Figures 4-5; see Figures 1-5, Paragraph 0003, and Paragraphs 0082-0083) and a second retainer half-ring (see Paragraphs 0003 and 0082) formed to include a second semi-circular channel (between 14 and 15 of a second half-ring 13 in Figures 1-2 and between 43 and 39 of a second half-ring 37, 38; see Figures 1-5, Paragraph 0003, and Paragraphs 0082-0083), the inlet flange (11) being received in the first and second semi-circular channels (between 14 and 15 of half-rings 13 and between 43 and 39 of half-rings 37, 38; see Figures 1-2 and 4-5) when the burner seal retainer (13 in Figures 1-2 or 37, 38 in Figures 4-5) is installed on the burner seal (at 7) and the first and second retainer half-rings (half-rings 13 or half-rings 37, 38) engaged with the forward surface (see Figures 1 and 4-5) of the dome panel (2, 4) to block movement (see Figures 1-2 and 4-5) of the burner seal (at 7) axially aft through the fuel nozzle aperture (the aperture defined by the radially inner surface of 6; see Figures 4-5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcaire in view of Stieg to have the burner seal retainer include a first retainer half-ring formed to include a first semi-circular channel and a second retainer half-ring formed to include a second semi-circular channel and the inlet flange being received in the first and second semi-circular channels when the burner seal retainer is installed on the burner seal, as taught by Bunel, in order to enable the burner seal retainer to be inserted in an annular channel (see Paragraph 0082 of Bunel).
It is further noted that a simple substitution of one known element (in this case, the burner seal retainer as taught by Mulcaire) for another (in this case, the burner seal retainer as taught by Bunel) to obtain predictable results (in this case, to retain the flange of the burner seal) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mulcaire (US 2017/0276356) in view of Stieg et al. (US 2018/0202659) and Bunel et al. (US 2013/0152603) as applied to claim 4 above, and further in view of Herman et al. (US 4,216,652).
Regarding Claim 5, Mulcaire in view of Stieg and Bunel teaches the invention as claimed and as discussed above. As discussed above, Bunel teaches (Figures 1-8) retainer half-rings (see Paragraphs 0003 and 0082). Mulcaire in view of Stieg and Bunel does not teach wherein an anti-rotation pin extends axially through the retainer ring and into the inlet flange to block rotation of the burner seal relative to the burner seal retainer about the burner seal axis.
Herman teaches (Figures 1-3) an anti-rotation pin (130) that extends axially through a retainer ring (124) and into an inlet flange (120) to block rotation (Column 3, line 62 – Column 4, line 13) of a burner seal (118) relative to a burner seal retainer (46) about a burner seal axis (a longitudinal axis through the burner seal; see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcaire in view of Stieg and Bunel to include the anti-rotation pin that extends axially through a retainer ring and into the inlet flange to block rotation of the burner seal relative to the burner seal retainer about the burner seal axis, as taught by Herman, in order to fix an outer shroud against rotation with respect to a ring (see Column 4, lines 1-13 of Herman).
It is further noted that a simple substitution of one known element (in this case, the weld connection as taught by Bunel) for another (in this case, the pin connection as taught by Herman) to obtain predictable results (in this case, preventing the relative movement of elements) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

Claims 7-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcaire (US 2017/0276356) in view of Stieg et al. (US 2018/0202659) and Bunel et al. (US 2013/0152603) as applied to claims 4 and 19 above, and further in view of Hernandez et al. (US 2007/0084215).
Regarding Claim 7, Mulcaire in view of Stieg and Bunel teaches the invention as claimed and as discussed above. As discussed above, Bunel teaches (Figures 1-8) retainer half-rings (see Paragraphs 
Hernandez teaches (Figures 1-5) wherein the retainer half rings (62; Paragraph 0049) a mount plate (annotated below) coupled to (via 40, 32) an axially forward surface of the dome panel (annotated below), a link segment (annotated below) coupled to (see Figure 3) the mount plate (annotated below) and arranged to extend axially forward from (see Figure 3) the mount plate (annotated below), and a retainer plate (66) coupled to the link segment (annotated below) and spaced apart from (see Figure 3) the mount plate (annotated below) to provide first and second semi-circular channels (between 52 and 66) axially between the mount plate (annotated below) and the retainer plate (66).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcaire in view of Stieg and Bunel to include each retainer half-ring with  a mount plate coupled to an axially forward surface of the dome panel, a link segment coupled to the mount plate and arranged to extend axially forward from the mount plate, and a retainer plate coupled to the link segment and spaced apart from the mount plate to provide the first and second semi-circular channels axially between the mount plate and the retainer plate, as taught by Hernandez, in order to immobilize the collar of a cylindrical portion of the injection system while preventing the half rings from spreading (Paragraph 0049 of Hernandez).
It is noted that the term “plate” is interpreted using Merriam-Webster’s dictionary definition “a thin flat piece of material”.

    PNG
    media_image5.png
    810
    1328
    media_image5.png
    Greyscale

Regarding Claim 8, Mulcaire in view of Stieg, Bunel, and Hernandez teaches the invention as claimed and as discussed above. Mulcaire teaches (Figures 1-9) thermal expansion between the burner seal retainer (see abstract, Paragraphs 0003 and 0041, and Figures 7-9) and the inlet flange (262). Mulcaire in view of Stieg, Bunel, and Hernandez does not teach, as discussed so far, wherein the inlet flange has a distal end spaced apart from a radially inner surface of the link segment to provide a gap between the inlet flange and the link segment to accommodate the expansion rate of the burner seal retainer.
Hernandez teaches (Figures 1-5) an inlet flange (44) having a distal end (annotated above) spaced apart from the radially inner surface (see Figure 3) of the link segment (annotated above) to provide a gap (see Figure 3) between the inlet flange (44) and the link segment (annotated above) to accommodate the expansion rate of the burner seal retainer (see Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcaire in view of Stieg, Bunel, and Hernandez to include the inlet flange having a distal end spaced apart from a radially inner surface of the link segment to provide a gap 
Regarding Claim 9, Mulcaire in view of Stieg, Bunel, and Hernandez teaches the invention as claimed and as discussed above. Mulcaire in view of Stieg, Bunel, and Hernandez does not teach, as discussed so far, wherein the mount plate has a proximal end and a distal end and an inner radius is defined between the burner seal axis and the proximal end, and the inner radius of the mount plate is less than a radius of the fuel nozzle aperture.
Hernandez teaches (Figures 1-5) wherein the mount plate (annotated above) has a proximal end (annotated below) and a distal end (annotated below) and an inner radius (see annotation below) is defined between the burner seal axis (annotated below) and the proximal end (annotated below), and the inner radius of the mount plate (annotated below) is less than (see Figure 3) a radius of the fuel nozzle aperture (annotated below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcaire in view of Stieg, Bunel, and Hernandez to include the mount plate having a proximal end and a distal end and an inner radius is defined between the burner seal axis and the proximal end, and the inner radius of the mount plate is less than a radius of the fuel nozzle aperture, as taught by Hernandez, for the same reasons discussed above in Claim 7.

    PNG
    media_image6.png
    1563
    1735
    media_image6.png
    Greyscale

Regarding Claim 10, Mulcaire in view of Stieg, Bunel, and Hernandez teaches the invention as claimed and as discussed above. Mulcaire in view of Stieg, Bunel, and Hernandez does not teach, as discussed so far, wherein an outer radius of the mount plate is defined between the burner seal axis and the distal end, and the outer radius of the mount plate is greater than the radius of the fuel nozzle aperture and an outer radius of the link segment and the retainer plate.
Hernandez teaches (Figures 1-5) wherein the mount plate (annotated above) has a proximal end (annotated below) and a distal end (annotated below) and an inner radius (see annotation above) is defined between the burner seal axis (annotated below) and the proximal end (annotated below), wherein an outer radius of the mount plate (annotated below) is defined between the burner seal axis (annotated below) and the distal end (annotated above), and the outer radius of the mount plate (annotated below) is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcaire in view of Stieg, Bunel, and Hernandez to include an outer radius of the mount plate being defined between the burner seal axis and the distal end, and the outer radius of the mount plate is greater than the radius of the fuel nozzle aperture and an outer radius of the link segment and the retainer plate, as taught by Hernandez, for the same reasons discussed above in Claim 7.

    PNG
    media_image7.png
    1563
    1735
    media_image7.png
    Greyscale

Regarding Claim 20, Mulcaire in view of Stieg and Bunel teaches the invention as claimed and as discussed above. Mulcaire in view of Stieg and Bunel does not teach wherein the step of retaining the burner seal further comprises providing a retainer bracket that engages each retainer half-ring and is coupled to the dome panel to retain the first and second retainer half-rings together.
Hernandez teaches (Figures 1-5) retaining (via 60) a burner seal (at 10) comprising providing a retainer bracket (64) that engages retainer half-rings (62) of and is coupled (via 52, 40, 32) to the dome panel (annotated above) to retain the first and second retainer half rings (64) together (see Figure 3 and Paragraph 0049).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcaire in view of Stieg and Bunel to include the step of retaining the burner seal further comprising providing a retainer bracket that engages each retainer half-ring and is coupled to the dome panel to retain the first and second retainer half-rings together, as taught by Hernandez, in order to prevent the two-half rings from spreading (see Paragraph 0049 of Hernandez).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mulcaire (US 2017/0276356) in view of Stieg et al. (US 2018/0202659), Bunel et al. (US 2013/0152603), and Herrnandez et al. (US 2007/0084215) as applied to claim 7 above, and further in view of Bunel et al. (US 2015/0059346).
Regarding Claim 11, Mulcaire in view of Stieg, Bunel ‘603, and Hernandez teaches the invention as claimed and as discussed above. As discussed above, Bunel ‘603 teaches (Figures 1-8) retainer half-rings (see Paragraphs 0003 and 0082). Mulcaire in view of Stieg, Bunel ‘603, and Hernandez does not teach, as discussed so far, a retainer bracket configured to retain each of the half-rings together to enclose the inlet flange, the retainer bracket including an annular mount ring coupled to the dome panel and a retention panel engaged with the mount plate of each retainer half-ring to couple the burner seal retainer to the dome panel.
Hernandez teaches (Figures 1-9) a retainer bracket (64) configured to retain each of the half-rings (62; see Paragraph 0049) together to enclose the inlet flange (44), the retainer bracket (64) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcaire in view of Stieg, Bunel ‘603, and Hernandez, to include the retainer bracket configured to retain each of the half-rings together to enclose the inlet flange, the retainer bracket including an annular mount ring coupled to the dome panel, as taught by Hernandez, in order to prevent the two half-rings from spreading (see Paragraph 0049 of Hernandez). Mulcaire in view of Stieg, Bunel ‘603, and Hernandez does not teach that the retainer bracket includes a retention panel engaged with the mount plate of each retainer half-ring to couple the burner seal retainer to the dome panel.
Bunel ‘346 teaches (Figures 1-5) a retainer bracket (30) including a retention panel (27) that is engaged with a mount plate (at 39) of each retainer ring (35) to couple (see Figure 4) the burner seal retainer (28) to the dome panel (6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcaire in view of Stieg, Bunel ‘603, and Hernandez to have the retainer bracket include a retention panel that is engaged with a mount plate of each retainer ring to couple the burner seal retainer to the dome panel, as taught by Bunel ‘346, in order to form a shoulder that serves as a bearing surface for a closure ring (Paragraph 0036).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mulcaire (US 2017/0276356) in view of Stieg et al. (US 2018/0202659), Bunel et al. (US 2013/0152603), Herrnandez et al. (US 2007/0084215), and Bunel et al. (US 2015/0059346) as applied to claim 11 above, and further in view of Herman et al. (US 4,216,652).
Regarding Claim 12, 
Herman teaches (Figures 1-3) an anti-rotation pin (126) that extends through a retainer bracket (46) and into a retainer ring (124) to block rotation of the retainer ring (see Column 3, line 62 – Column 4, line 13) relative to the retainer bracket (46) about the burner seal axis (a longitudinal axis through the burner seal; see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcaire in view of Steig, Bunel ‘603, Hernandez, and Bunel ‘346 to include the anti-rotation pin that extends through the retainer bracket and into at least one of the retainer half-rings to block rotation of the retainer half-rings relative to the retainer bracket about the burner seal axis, as taught by Herman, in order to hold the locator ring in place against circumferential movement with respect to the support ring (Column 3, line 66 – Column 4, line 4).
It is further noted that a simple substitution of one known element (in this case, the weld connection as taught by Bunel) for another (in this case, the pin connection as taught by Herman) to obtain predictable results (in this case, preventing the relative movement of elements) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle (US 2013/0199194) in view of Stieg et al. (US 2018/0202659).
Regarding Independent Claim 17, Carlisle teaches (Figures 1-6) a method of retaining a burner seal (46; see Figure 4) to a dome panel (38) in a combustor (20) of a gas turbine engine (10), the method comprising:
forming the combustor (20) to define an interior cavity (34), the combustor (20) including a dome panel (38) formed to include at least one fuel nozzle aperture (see Figures 2 and 4) that opens into the interior cavity (34),
coupling a heat shield (68) to an axially-aft side (see Figures 2 and 4) of the dome panel (38), the heat shield (68) having a heat-shield aperture (see Figure 4),
inserting the burner seal (46) through the fuel nozzle aperture (see Figures 46) and the heat-shield aperture (see Figure 4) from an aft side (from the hot side – see abstract and Paragraph 0007) of the dome panel (38), and 

Carlisle does not teach that the combustor is formed from metallic materials and the burner seal comprises ceramic matrix composite materials.
Stieg teaches (Figures 1-12) the use of metallic materials in a dome section of a combustor shell (see Paragraphs 0060 and 0064), the use of CMC materials in heat shields and seals (Paragraphs 0004-0005) and that components within the hot gas path such as combustion or turbine sections of the engine may comprise CMC materials (see Paragraph 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Carlisle to have the combustor shell comprise metallic materials and the burner seal comprise ceramic matrix composite materials, as taught by Stieg, in order to provide protection to the dome from the heat of the combustion gases while reducing or eliminating cooling from a flow of fluid as is usually required for metal components in the hot gas path (Paragraph 0033 of Stieg).  
In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding Claim 18, Carlisle in view of Stieg teaches the invention as claimed and as discussed above. Carlisle further teaches (Figures 1-6) wherein the burner seal (46) includes a burner seal body (62) that extends circumferentially around a burner seal axis (see Figures 4-6) with an inlet end (at the upstream end of 46) and an outlet end (at the downstream end of 46) spaced axially from (see Figures 4-6) the inlet end (at the upstream end of 46) and an inlet flange (66) at the inlet end (at the upstream end of 46) that extends radially outward from (see Figures 4-6) the burner seal body (at 62) relative to the burner seal axis (see Figures 4-6) and the step of retaining the burner seal (46) includes engaging the .

Response to Arguments
Applicant's arguments filed 6/18/2021 have been fully considered but they are not persuasive. Applicant argues that Mulcaire’s Figure 8 does not teach the limitations in amended claim 1. In response, it is noted that the current rejection of claim 1 relies on Mulcaire’s Figure 9. As discussed in the rejection above, Mulcaire teaches (Figure 9) a burner seal (236; see Figure 9) arranged to extend through one of the fuel nozzle apertures (see Figures 7-9) included in the plurality of fuel nozzle apertures (46) along a burner seal axis (at 60), wherein the burner seal (236) includes a burner seal body (annotated below) with an inlet end (annotated below) and an outlet end (annotated below) spaced axially (see Figures 7-9) from the inlet end (annotated below) and an inlet flange (262) located at the inlet end (see annotation below) that extends radially outward (see Figure 9) from the burner seal body (annotated below) relative to the burner seal axis (at 60), a heat shield (250) arranged along an axially aft surface (239) of the dome panel (240) within the interior combustion space (see Figures 7-9), the heat shield (250) being formed to include a heat shield aperture (252) that receives the burner seal (236), and a burner seal retainer (270) configured to engage the inlet flange (262) of the burner seal (236) to couple the burner seal (236) to an axially forward surface (see Figure 9) of the dome panel (at 240) in a fixed axial position (due to the shape of 270; see Figure 8), wherein the burner seal  retainer (270) is sized to retain the burner seal (236) to the dome panel (at 240) while allowing the burner seal (236) to float in radial and circumferential directions (see abstract, Paragraph 0041 and Figures 7-9) to accommodate thermal growth of the dome panel (40, 240) and the burner seal retainer (270) at an expansion rate not equal to (due to the difference in temperatures of the  different locations; see Figures 7-9 and Paragraph 0003) an expansion rate of the burner seal (236).
Applicant’s arguments with respect to claims 3 and 17-18 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741